82 So.3d 817 (2010)
Aaron BETHEL, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D10-1585.
District Court of Appeal of Florida, Third District.
October 21, 2010.
*818 Aaron Bethel, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Bureau Chief, for respondent.
Before RAMIREZ, C.J., and GERSTEN and SALTER, JJ.
PER CURIAM.
This matter comes back before us on a motion to compel the trial court to rule on his 3.850 motion for post conviction relief after we granted a writ of mandamus. We grant the motion.
When Aaron Bethel first filed his Petition for Writ of Mandamus, we ordered the State to respond. On July 13, 2010, the State responded that it contacted the office of Judge Beatrice Butchko and Assistant State Attorney Ray Araujo regarding this matter. The matter was on calendar for July 9, 2010 but was thereafter continued to August 13, 2010. The State further responded that as soon as Mr. Araujo received a copy of Judge Butchko's ruling, he would forward it to the Office of the Attorney General, and the State would provide a supplemental response to this Court.
Our opinion granting the petitioner's writ of mandamus was issued on August 18, 2010, wherein we ordered Judge Butchko to rule on the petitioner's 3.850 motion, which had been continued at least six times since petitioner filed the motion on August 3, 2009.
Our mandate issued on September 3, 2010. Since then nothing has been filed by the State and the petitioner's motion still has not been ruled on. We find it disconcerting that our writ has been disregarded. A writ of mandamus is not aspirational. If there is a reason why our writ cannot be obeyed, it is incumbent on the State or the judge to notify this court of the impediment. Judge Butchko is ordered to rule on the motion forthwith. The State is ordered to report to this court by noon on Tuesday, October 26, 2010, as to the status of this matter.
Motion granted.